Name: Commission Regulation (EC) NoÃ 236/2007 of 2 March 2007 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: criminal law;  cooperation policy;  civil law;  international affairs;  defence;  Africa
 Date Published: nan

 6.3.2007 EN Official Journal of the European Union L 66/14 COMMISSION REGULATION (EC) No 236/2007 of 2 March 2007 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) Common Position 2007/120/CFSP of 19 February 2007 (2) amends the Annex to Common Position 2004/161/CFSP (3). Annex III to Regulation (EC) No 314/2004 should, therefore, be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 55, 24.2.2004, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 51, 20.2.2007, p. 25. (3) OJ L 50, 20.2.2004, p. 66. ANNEX Annex III to Regulation (EC) No 314/2004 is amended as follows: (1) The following natural person shall be added: Mavhaire, Dzikamai; ZANU (PF) Politburo Committee Member. (2) The following natural persons shall be deleted: (a) Jokonya, Tichaona; Minister of Information and Publicity, born 27.12.1938. (b) Tungamirai, Josiah T.; Minister of State for Indigenisation and Empowerment, Retired Air Marshall (former ZANU (PF) Politburo Secretary for Empowerment and Indigenisation), born 8.10.1948. (3) The following amendments shall be made: (a) The entry Chombo, Ignatius Morgan Chininya; Minister of Local Government, Public Works and National Housing, born 1.8.1952 shall be replaced by the following: Chombo, Ignatius Morgan Chininya; Minister of Local Government, Public Works and Urban Development, born 1.8.1952. (b) The entry Lesabe, Thenjiwe V.; ZANU (PF) Politburo Secretary for Womens Affairs, born 1933 shall be replaced by the following: Lesabe, Thenjiwe V.; ZANU (PF) Politburo Committee Member, born 1933. (c) The entry Madzongwe, Edna (a.k.a. Edina); ZANU (PF) Politburo Deputy Secretary for Production and Labour, born 11.7.1943 shall be replaced by the following: Madzongwe, Edna (a.k.a. Edina); ZANU (PF) President of Senate, born 11.7.1943. (d) The entry Mutasa, Didymus Noel Edwin; Minister for National Security (former Minister of Special Affairs in the Presidents Office in charge of the Anti-Corruption and Anti-Monopolies Programme and former ZANU (PF) Politburo Secretary for External Relations), born 27.7.1935 shall be replaced by the following: Mutasa, Didymus Noel Edwin; Minister of State for National Security, Land Reform and Resettlement in the Office of the President; ZANU (PF) Secretary for Administration, born 27.7.1935. (e) The entry Mutiwekuziva, Kenneth Kaparadza; Deputy Minister of Small and Medium Enterprises Development and Employment Creation, (former Deputy Minister of Small and Medium Enterprises Development), born 27.5.1948 shall be replaced by the following: Mutiwekuziva, Kenneth Kaparadza; Deputy Minister of Small and Medium Enterprises Development and Employment Creation, born 27.5.1948. (f) The entry Ndlovu, Richard; ZANU (PF) Politburo Deputy Commissariat, born 20.6.1942 shall be replaced by the following: Ndlovu, Richard; ZANU (PF) Politburo Deputy Commissariat; born 26.6.1942. (g) The entry Nyoni, Sithembiso Gile; Glad Minister of Small and Medium Enterprises Development and Employment Creation (former Minister of Small and Medium Enterprises Development), born 20.9.1949 shall be replaced by the following: Nyoni, Sithembiso Gile Glad; Minister of Small and Medium Enterprises Development and Employment Creation; born 20.9.1949. (h) The entry Zvinavashe, Vitalis; Retired General (former Chief of Defence Staff), born 27.9.1943 shall be replaced by the following: Zvinavashe, Vitalis; Politburo, Indigenisation and Empowerment Committee in the party, born 27.9.1943.